Exhibit 10.11


ROGERS CORPORATION
2019 LONG-TERM EQUITY COMPENSATION PLAN
TIME-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT


Rogers Corporation (the “Company”) hereby grants to <first_name> <last_name>
(the “Grantee”) <shares_awarded> Restricted Stock Units (this “Award”) under
Article 8 of the Rogers Corporation 2019 Long-Term Equity Compensation Plan, as
amended (the “Plan”). This Time-Based Restricted Stock Unit Award Agreement
(referred to below as the “Agreement”) entitles the Grantee to payment in the
form of Shares upon satisfying the vesting conditions described below. The
number of Restricted Stock Units subject to this Agreement shall be subject to
adjustment as provided under Section 2.2 of the Plan. This Award is granted as
of
<award_date> (the “Grant Date”).


1.By clicking the applicable acceptance box on the Charles Schwab & Co., Inc.
(“Charles Schwab”) website, the Grantee agrees to all of the terms and
conditions described in this Agreement and in the Plan. The Grantee acknowledges
that the Grantee has carefully reviewed this Agreement and all materials
incorporated herein by reference, including the Plan. Unless otherwise indicated
below, capitalized terms used in this Agreement are defined in the Plan and have
the meaning set forth in the Plan.


2.Acceptance of Award. The Grantee shall have no rights with respect to this
Agreement unless he or she shall have accepted this Agreement in the manner
described in the immediately preceding paragraph prior to the close of business
on the ninetieth (90th) day after the Grant Date.


3.
Vesting.



(a)
The total number of Restricted Stock Units subject to this Award shall vest in
equal one-third increments on each of the first three (3) anniversaries of the
Grant Date provided that the Grantee is then employed by the Company or an
Affiliate. Except to the extent provided in Section 3(b) below for special
circumstances, Restricted Stock Units that are unvested as of the date of the
Grantee’s employment termination for any reason shall be forfeited. Each date on
which Restricted Stock Units vest under this Section 3(a) is referred to below
as a “Vesting Date.”



(b)
In the event of the Grantee’s separation from service due to the Grantee’s
death, Disability or Retirement (as such terms are defined below) prior to the
third Vesting Date, a “Pro-Rata Percentage” (as defined below) of the total
number of Restricted Stock Units subject to this Award will be immediately
vested as of the date of such separation from service. For purposes of this
Section 3(b), “Pro-Rata Percentage” is equal to one-third of the total number of
Restricted Stock Units subject to this Award multiplied by a fraction, the
numerator of which shall equal the number of days that the Grantee was employed
by the Company or its Affiliates since the Grant Date (if the Grantee’s
separation from service on account of death, Disability or Retirement occurs
less than one year after the Grant Date) or since the most recent Vesting Date
(if the Grantee’s separation from service on account of death, Disability or
Retirement occurs more than one year but less than three years after the Grant
Date), and the denominator of which shall equal 365.



1

--------------------------------------------------------------------------------

Exhibit 10.11




For purposes of this Agreement, “Disability” shall mean that the Grantee is (i)
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under a
Company or Affiliate employee accident and health plan, each of clauses (i) and
as reasonably determined by the Committee. In addition, the Committee may
determine that the Grantee has incurred a Disability if the Grantee is
considered “totally disabled” by the Social Security Administration.


For purposes of this Agreement, “Retirement” means separation from service after
the Grantee has attained sixty years of age and has completed at least five
years of vesting service. For avoidance of doubt, it is not necessary to
complete five years of vesting service prior to attaining age sixty in order to
qualify for Retirement. For purposes of this Agreement, “years of vesting
service” shall be determined in the same manner as provided for under the 401(k)
plan maintained by the Company as in effect on the Grant Date.


4.Settlement of Restricted Stock Units. The Company shall deliver or cause to be
delivered to or on the behalf of the Grantee a Share with respect to each
Restricted Stock Unit that becomes vested upon a Vesting Date or the Grantee’s
separation from service on account of death, Disability or Retirement as
determined in accordance with Section 3 above as soon as administratively
practicable but in no event later than 60 days after the earlier of the Vesting
Date applicable to such Restricted Stock Unit or the Grantee’s separation from
service on account of death, Disability or Retirement (subject to Section 6 and
Section 17, below). The Grantee shall have no right to direct the Company as to
when Shares shall be delivered under this Award. The Grantee shall have no
rights of a shareholder with respect to any Shares subject to the Restricted
Stock Units until such time, if any, as such Shares are actually delivered.
Vested Shares to be delivered due to death shall be paid to the Grantee’s
Beneficiary designated in accordance with Section 16 below.


5.Dividends. The Grantee shall also be paid cash in an amount equal to (a) the
dollar value of cash dividends paid by the Company per Share during the period
starting on the Grant Date and ending on the date Shares are actually delivered
to the Grantee under the terms of this Agreement, multiplied by (b) the number
of Shares vested under this Agreement (but excluding any vested Shares that have
been previously delivered to the Grantee). Any such dividends shall be paid to
the Grantee, without interest, on the date such Shares are actually delivered to
the Grantee under the terms of this Agreement.


6.Change in Control. Restricted Stock Units shall not automatically vest upon a
Change in Control; instead, accelerated vesting of all or part of this Award in
connection with a Change in Control shall only apply as provided in Section
11.10 of the Plan. Any Restricted Stock Units that vest in connection with a
Change in Control (including on account of a separation from service after a
Change in Control) shall be paid within 60 days after the earlier of the Vesting
Date on which the Restricted Stock Units otherwise would vest or the Grantee’s
separation from service (subject


2

--------------------------------------------------------------------------------

Exhibit 10.11


to Section 17, below). In the event that the Restricted Stock Units vest upon a
Change in Control and Shares cease to exist before the Award is settled, the
payment shall be made in cash in an amount equal to the payment that would have
been made if the Grantee separated from service and the Award had been settled
on the date of the Change in Control.


7.Compensation Recovery. This Award shall be subject to recovery under the
Company’s Compensation Recovery Policy, as may be amended or otherwise modified
from time to time, or any similar policy that the Company may adopt from time to
time. For avoidance of doubt, compensation recovery rights with respect to
Shares delivered under this Agreement shall extend to any proceeds realized by
the Grantee upon the sale or other transfer of such Shares.


8.Tax Withholding. The Grantee hereby agrees to make appropriate arrangements
with the Company for such income and employment tax withholding as may be
required of the Company under applicable United States federal, state, local or
foreign law on account of the Grantee’s rights under this Agreement. The Grantee
may satisfy any withholding obligation, in whole or in part, by electing (i) to
make a payment to the Company in cash, by check, electronic funds transfer or by
other instrument acceptable to the Company, (ii) to deliver to the Company a
number of already-owned Shares having a value not greater than the amount
required to be withheld (such number may be rounded up to the next whole share),
as may be permitted pursuant to written policies or rules adopted by the
Committee in effect at the time of exercise, or by any combination of (i) and
(ii). In addition, the Committee may also permit, in its sole discretion and in
accordance with such policies and rules as it deems appropriate, the Grantee to
have the Company withhold a number of Shares which would otherwise be issued
pursuant to this Agreement having a value not greater than the amount required
to be withheld (such number may be rounded up to the next whole share). The
value of Shares to be withheld or delivered (as may be permitted by the
Committee) shall be based on the Fair Market Value of a Share as of the date the
amount of tax withholding is determined. For avoidance of doubt, the Committee
may change its policies and rules for tax withholding in its sole discretion
from time to time for any reason.


9.The Plan. This Agreement is subject in all respects to the terms, conditions,
limitations, and definitions contained in the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control.


10.No Obligation to Continue Employment. Nothing in this Agreement or the Plan
shall be construed as constituting a commitment, guarantee, agreement or
understanding of any kind or nature that the Company or any Affiliate shall
continue to retain the services of the Grantee, nor shall this Agreement or the
Plan affect in any way the right of the Company or any Affiliate to terminate
the services of the Grantee as an employee or otherwise at any time and for any
reason. By executing this Agreement, Grantee acknowledges and agrees that
Grantee’s service relationship with the Company or any Affiliate is “at will.”
No change of Grantee’s duties to the Company or any Affiliate shall result in,
or be deemed to be, a modification of any of the terms of this Agreement or the
Plan.


11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and, except as otherwise provided in Section 14
below, shall be mailed or delivered to the Grantee at the address on file with
the Company or, in either case, at such other address as one party may
subsequently furnish to the other party in writing.


3

--------------------------------------------------------------------------------

Exhibit 10.11




12.Purchase Only for Investment. To ensure the Company’s compliance with the
Securities Act of 1933, as amended (the “Act”), the Grantee agrees for himself
or herself, the Grantee’s legal representatives and estate, and any other
persons who acquire or may obtain the rights under this Agreement upon the
Grantee’s death, that Shares will be acquired hereunder for investment purposes
only and not with a view to their distribution, as that term is used in the Act,
unless in the opinion of counsel to the Company such distribution is in
compliance with, or exempt from, the registration and prospectus requirements of
the Act.


13.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Massachusetts, United States of America without regard to any
choice of law rules thereunder.


14.Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Grantee agrees, to the fullest extent permitted by law, to accept
electronic delivery of any documents that the Company may be required to deliver
(including, but not limited to, the Plan, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms, notices and other
communications) in connection with this and any other prior or future incentive
award or program made or offered by the Company or its predecessors or
successors. Electronic delivery of a document to the Grantee may be made via a
Company e-mail system, by reference to a location on a Company intranet site to
which the Grantee has access, or by a website maintained by a third party
engaged to provide administrative services related to the Plan.


15.Electronic Signature. The parties may execute and deliver this Agreement and
any documents now or hereafter executed and delivered in connection with this
Agreement using procedures now or hereafter established by the Company for
electronic signature and document delivery. The Grantee’s electronic signature
shall be the same as, and shall have the same force and effect as, the Grantee’s
manual signature. For the avoidance of doubt, the Grantee’s clicking on the
applicable acceptance box on the Charles Schwab website shall be deemed to
constitute the Grantee’s electronic execution and delivery of this Agreement.
Any procedures for electronic signature and delivery may be effected by a third
party engaged by the Company to provide administrative services related to the
Plan.


16.Beneficiary Designation. The Grantee may designate Beneficiary(ies) to whom
shall be transferred any rights under this Agreement which survive the Grantee’s
death. The beneficiary designation form can be found at the Charles Schwab
Equity Award Center website (https://www.schwab.com/public/eac/home) or obtained
by contacting the Company’s Director, Compensation and Benefits. In the absence
of an effective beneficiary designation in accordance with the terms of the Plan
and this Agreement, the Grantee acknowledges that any rights under this
Agreement that survive the Grantee’s death shall be rights of his or her estate
notwithstanding any other agreements or documents (including the Grantee’s will)
to the contrary.


17.Section 409A. Payments under this Agreement are intended to comply with
Section 409A of the Code (“Section 409A”). To the maximum extent permitted, this
Agreement shall be limited, construed and interpreted in accordance with such
intent. If, upon separation from service, the Grantee is a “specified employee”
within the meaning of Section 409A, any payment under this Agreement that is
subject to Section 409A and would otherwise be paid within six months after the


4

--------------------------------------------------------------------------------

Exhibit 10.11


Grantee’s separation from service will instead be paid in the seventh month
following the Grantee’s separation from service (to the extent required by
Section 409A(a)(2)(B)(i)). The Company shall have no liability to the Grantee or
otherwise if any amounts paid or payable hereunder are subject to Section 409A
or the additional tax thereunder.


18.Amendment. The Committee shall have the exclusive authority to amend this
Agreement, provided that no amendment of this Agreement shall, without the
written consent of the Grantee, adversely affect, as shall be determined by the
Committee, the rights of the Grantee hereunder. Any amendment to this Agreement
shall not be valid unless made in writing and signed by the person or persons to
be bound thereby.


19.Personal Information. The Grantee hereby acknowledges and agrees that the
personal data necessary to administer the Plan may be transferred from any
direct or indirect subsidiary of the Company to the Company, and/or a securities
brokerage firm and/or any other entity responsible for administering the
accounts of participants of the Plan. Some of these entities may be located in
countries whose privacy and data protection laws may not be equivalent to those
in the Grantee’s country of residence. Such data may include the Grantee’s name,
position, address, date of birth and all other data necessary to prove the
Grantee’s eligibility to receive Shares and the data necessary to calculate any
tax withholdings. Grantee may request access to and, where shown to be
incorrect, correct the personal data.






ROGERS CORPORATION




By: ______________________________     


Name:
Title:     






Accepted and Agreed by:


GRANTEE




_____________________________


Name:


By clicking the applicable acceptance box on the Charles Schwab & Co., Inc.
website, the Grantee acknowledges receipt of this Agreement and agrees to its
terms and conditions.


5